DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2021 has been entered.
 
Response to Arguments

Applicant's arguments filed 05/10/2021 have been fully considered but they are not persuasive upon further review and searches, specifically, applicant makes the following arguments:
In view of 101 on pages 10-13, applicant argues, “dispersed storage network” is more than just generic computer component recitations.  Examiner respectfully disagrees, specifically, the abstract idea identified is there determining steps taking in a generic computing environment, because the determining steps of determining the splitting of nodes, calculating of new nodes, determining of a parent node to be split, determining all the nodes split, adding the nodes. Are steps that can be performed mentally and placed in a computing environment, because they do not tie to the technological environment, for instance, the inclusion of “encoded data slices” which are further defined in claims 21 and 22 do not seem to add or enhance the determination to split the nodes.  If the encoding of data slices are disclose in claims 21 and 22 were further amended to enhance how they affect in enhancing the split would overcome the 101 in moving the prosecution forward form just additional elements to actually affecting the abstract idea in a way that could not be performed mentally.  Examiner invites the applicant for a applicant initiated interview to further discuss this issues in view of compact prosecution.


With respect to 103 rejection arguments in regards to independent claims, and specifically claim 1, applicant argues the combination of Dhuse and Egorov do not teach or suggest “determining that a parent node is to be split, the parent node being a parent node to the node to be split”, “determining all node splits in the dispersed lockless concurrent index that are necessary to perform the requested operation and to also maintain a split threshold” is taught by (Dhuse; The dispersed hierarchical index may be constructed and maintained to include dimensions associated with one or more index attributes. Index attributes includes one or more of a maximum number of levels (into one of the nodes of the dispersed lockless concurrent index), a minimum number of levels (e.g., from the root index node at a top-level to the leaf nodes at a lowest level, a maximum number of child nodes in a parent-child node relationship, a minimum number of child nodes in the parent-child node relationship, a maximum number of sibling nodes at a common level, a minimum number of sibling nodes at the common level, a maximum number of entries in a node (maximum number of nodes that are child nodes of a root parent node), and a minimum number of entries in the node. [0088];).
And “wherein the calculating, the determining that a parent node is to be split, and the determine all node splits are performed in advance of the performing the requested operation” the examiner respectfully disagrees. The cited portions of the prior art meet the limitations of the amended claim language (Egorov; Next, some embodiments may select a parent node as the given node for purposes of step 84 to write pointer values for the first node and the second node, as indicated by block 98. In some cases, the entries in the parent node may be updated, for the portion of process 80 from step 84 to step 98 may repeat recursively up a tree, splitting parent nodes to balance the tree until a root node is reached, in which case a root node may be split and a new root node created above the former root node (performing the requested operation on all n new nodes and the node to be split). [0087];). This meets the limitations of the claim language as it is currently presented, specifically in view of balancing the tree in advance to the request, is taught by utlizing of B-Tree in Egorov, B-Tree for the purpose of storage, wherein a B-Tree is utilized for balancing nodes.

Claims  1-7, 9-16 and 18-22 are still rejected with regard to rejection 103.

If applicant has any questions, examiner respectfully requests that the applicant initiate an applicant initiated interview to further discuss the issues in view of compact prosecution.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-16 and 18-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Under the updated 2019 Revised Patent Subject Matter Eligibility Guidelines, key concepts are identified as abstract ideas, the abstract idea exception includes the following groupings of subject matter when recited as such in a claim limitation(s): “Mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations”, “Certain methods of organizing human activity – Mental processes – concepts performed in the human mind”.
Claim 1 is directed to the abstract idea of Mental processes, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claim 1 recites, in part, a method for performing multiple splits with a dispersed lockless concurrent index (dispersed lockless concurrent index) backed by a distributed transaction protocol, comprises: “determining that the node of the dispersed lockless concurrent index index is to be split to perform the requested operation”, “calculating a number of new nodes required to hold entries of the node to be split”, “determining that a parent node is to be split, the parent node being a parent node to the node to be split”, “determining all node split in the dispersed lockless concurrent index that has necessary to perform the requested operation and to maintain a split threshold”, “adding the new nodes to a distributed transaction”. These steps describe the concept that is representative of Mental Processes. The limitations as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation to be performed in a mind with a pen and a paper but for the recitation of generic computer components. That is, although there are elements which are more than the abstract idea, they are not significantly more. Other than reciting “receiving a requested operation requiring at least one additional entry into the dispersed lockless concurrent index, the dispersed lockless concurrent index being placed on top of a dispersed storage network of a plurality storage units containing a plurality of encoded data slices, the requested operation being inserting or removing data from a node of the dispersed lockless concurrent index”, and “performing the requested 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The claim is directed to, adding and organizing nodes within a data structure. It is never formally determined how this method provides a technological improvement over other organization methods. The limitations are both result focused and recited at a high level of generality. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. These additional elements are not integrated into a practical application. The “dispersed lockless concurrent index” is recited at a high-level of generality such that it amounts no more than the mere storing of data using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, taken alone, the elements do not amount 
Independent claims 12 and 18 are essentially the same as claim 1 except that they recite claimed invention as a device and dispersed storage network respectively.
Dependent claims 2-5, 7 and 11 are dependent on claim 1 and includes all the limitations of claim 1. Therefore, claims 2-5, 7 and 11 recites the same abstract idea of performing mental processes. These additional limitations merely specify that the abstract idea of performing mental processes are applied when a parent node needs to be split, recursively applying the determining, calculating and adding steps to a parent node in a same distributed transaction until reaching a node that does not need to be split or is a root node of the dispersed lockless concurrent index (claims 3, 14 and 20), wherein the calculating how many n new nodes are required to hold entries of the node to split is based on a split threshold (claims 4 and 15), wherein the split threshold is a maximum number of entries that are allowed to share a common node (claims 5 and 16), wherein the dispersed lockless concurrent index is balanced in a single operation (claim 7), wherein the calculating how many n new nodes are required to hold entries of the node to split is based on a determined size of the n new nodes (claim 11), wherein: the dispersed storage network comprises a dispersed storage memory, the dispersed storage network comprises a dispersed storage client module that creates encoded data slices using dispersed storage error encoding, the dispersed storage memory comprises a plurality of dispersed storage network storage units, the dispersed storage network storage units storing the encoded data slices claim 21); and wherein: the dispersed storage network comprises a dispersed storage memory, the dispersed storage network comprises a dispersed storage client module that creates encoded data slices using dispersed storage error encoding, the dispersed storage memory comprises a plurality of dispersed storage network storage units, the dispersed storage network storage units storing the encoded data slices received from the dispersed storage client module, and the performing further comprises the dispersed lockless concurrent index being balanced such that a maximum number of child nodes per root parent node is below the split threshold (claim 22),  can all be performed as mental processes. 
Dependent claims 6 and 8-10 are dependent on claim 1 and includes all the limitations of claim 1. Although claims 6 and 9-10 are more than the abstract idea of performing mental processes, it is not significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements, wherein the split threshold is based on any of. number of the entries, node size, data size limitations, data object limitations, data attributes, categorical data, data duplication, or classification, (claim 6), wherein the dispersed lockless concurrent index provides a mechanism to store and search for data within the dispersed network storage (claim 9), wherein the distributed transaction includes a distributed write data transaction to a vault of storage units within a dispersed storage network (dispersed storage network) (claim 10), amounts to no more than mere instructions to apply the exception generic computer component beyond the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the method amounts to no more than mere instructions to apply the exception using a generic computer component. Analyzing the dependent claims, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-12, 14-16 and 18, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dhuse et al., (US 20170193023), in view of Egorov et al., (US 20160330180) 

As for claim 1, Dhuse teaches a method for performing multiple splits with a dispersed lockless concurrent index backed by a distributed transaction protocol (Dhuse; the dispersed storage network  of FIG. 1 is used to estimate a number of entries in a dispersed hierarchical dispersed storage network (dispersed storage network) including the DS Managing Unit 18, the Integrity Processing Unit 20, and/or by one or more DS units 36-1 . . . 36-n shown in FIG. 1. [0081]; it may be important to quickly and efficiently determine an estimate for the number of entries stored within a dispersed hierarchical index or a Dispersed Lockless concurent index. [0082]; ), comprises: 
receiving a requested operation requiring at least one additional entry into the dispersed lockless concurrent index, the dispersed lockless concurrent index being placed on top of a dispersed storage network of plurality of storage units (Dhuse; The dispersed storage network functions to receive data access requests 382, select resources of at least one DS unit pool for data access, utilize the selected DS unit pool for the data access, and issue a data access response 392 based on the data access. The selecting of the resources includes utilizing a decentralized agreement function of the decentralized agreement module 380, where a plurality of locations are ranked against each other. The selecting may include selecting one storage pool of the plurality of storage pools, selecting DS units at various sites of the plurality of sites, selecting a memory of the plurality of memories for each DS unit, and selecting combinations of memories, DS units, sites, pillars, and storage pools. [0070]; the dispersed storage network of FIG. 1 is used to estimate a number of entries in a dispersed hierarchical index. Explanations of this process are set out below in conjunction with FIGS. 11A and 11B. While described in the context of functionality provided by DS processing unit 16, this function may be implemented utilizing any module and/or unit of a dispersed storage network (dispersed storage network) including the DS Managing Unit 18, the Integrity Processing Unit 20, and/or by one or more DS units 36-1 . . . 0081];) containing a plurality of encoded data slices, the required operation being inserting or removing data from a node of the dispersed lockless concurrent index (Dhuse; To support data storage integrity verification within the DSN 10, the integrity processing unit 20 (and/or other devices in the DSN 10 such as managing unit 18) may assess and perform rebuilding of `bad` or missing encoded data slices. At a high level, the integrity processing unit 20 performs rebuilding by periodically attempting to retrieve/list encoded data slices, and/or slice names of the encoded data slices, from the DSN memory 22. Retrieved encoded slices are assessed and checked for errors due to data corruption, outdated versioning, etc. If a slice includes an error, it is flagged as a `bad` or `corrupt` slice. Encoded data slices that are not received and/or not listed may be flagged as missing slices. Bad and/or missing slices may be subsequently rebuilt using other retrieved encoded data slices that are deemed to be good slices in order to produce rebuilt slices. A multi-stage decoding process may be employed in certain circumstances to recover data even when the number of valid encoded data slices of a set of encoded data slices is less than a relevant decode threshold number (calculating is based on a split threshold). The rebuilt slices may then be written to DSN memory 22. Note that the integrity processing unit 20 may be a separate unit as shown, included in DSN memory 22, included in the computing device 16, managing unit 18, stored on a DS unit 36, and/or distributed among multiple storage units 36. [0037];) ; 
determining that the node of the dispersed lockless concurrent index is to be split (Dhuse; In a dispersed lockless concurrent index, the number of entries in any particular node is variable. It is typically less than the configured "split size" (determining that a node needs to be split) but greater than the configured "join size". Also, the number of levels also varies based on the size of the index, and different usage patterns may result in different forms and patterns of 0083];);
determining that a parent node is to be split, the parent node being a parent node to the node to be split; and determining all node splits in the dispersed lockless concurrent index that are necessary to perform the required operation and to maintain a split threshold; (Dhuse; The dispersed hierarchical index may be constructed and maintained to include dimensions associated with one or more index attributes. Index attributes includes one or more of a maximum number of levels (into one of the nodes of the dispersed lockless concurrent index), a minimum number of levels (e.g., from the root index node at a top-level to the leaf nodes at a lowest level, a maximum number of child nodes in a parent-child node relationship, a minimum number of child nodes in the parent-child node relationship, a maximum number of sibling nodes at a common level, a minimum number of sibling nodes at the common level, a maximum number of entries in a node (maximum number of nodes that are child nodes of a root parent node), and a minimum number of entries in the node. [0088];).
Dhuse does not explicitly detail calculating a number of new nodes are required to hold entries of the node to split; adding the new nodes to a distributed transaction; and performing the requested operation on all  new nodes and the node to be split.
Egorov teaches calculating a number of new nodes required to hold entries of the node to split (Egorov the B-tree 46 may be maintained to comply with, or approximately comply with, a number of rules, such as rules for constructing and interrogating a B-tree data structure. For instance, in some embodiments, every node may have at most a threshold amount of children nodes pointed to by that node (or be split into two nodes if the threshold is exceeded). In some embodiments, every non-leaf node, other than a root node, may have at least a fraction of that threshold amount of children, such as at least one half (or be merged with another node if the fraction drops below the threshold). In some embodiments, a root node may have at least two children nodes, unless that root node is a leaf node. In some cases, a non-leaf node with X number of children nodes to which that non-leaf node points, may contain X-1 keys, or indicators (e.g., max or min values) of ranges stored by the respective children nodes (calculating how many n new nodes are required to hold entries of the node to split), for instance, with each key indicating a dividing point between ranges addressable through the respective children nodes. [0066];); 
adding the new nodes to a distributed transaction (Egorov; In step 90, some embodiments may write the value to the node. [0084]; Upon determining that the write will cause a number of entries in the node to exceed the threshold, some embodiments may proceed to step 92 and identify a median value in the node. In some embodiments, the median value may be a median value of the entries in the node, such as a median value of key values mapped to pointers, or a median value of database records in the node. The median value may be used to split the entries in the node to create two nodes, each one with half of the entries in the node. In other embodiments, the node may be split into more than two nodes, for example, three or four or more (adding the n new nodes to a distributed transaction). [0085];); 
Egorov; Next, some embodiments may select a parent node as the given node for purposes of step 84 to write pointer values for the first node and the second node, as indicated by block 98. In some cases, the entries in the parent node may be updated, for instance, with key values mapping the first node to the values greater than the median, and the second node to values less than or equal to the median. In some cases, the portion of process 80 from step 84 to step 98 may repeat recursively up a tree, splitting parent nodes to balance the tree until a root node is reached, in which case a root node may be split and a new root node created above the former root node (performing the requested operation on all n new nodes and the node to be split). [0087];).
It would have been obvious to one of ordinary skill in the art before the effective filing date, having both the teachings of Dhuse and Egorov which deal with creating a data structure for distributed storage of data nodes, to have combined them by incorporating utilizing a B-tree to for the storage when adding data nodes and splitting those nodes (Egorov) with utilizing a dispersed lockless concurrent index for the storage of data nodes over a dispersed data network (Dhuse). The motivation to combine is to make the system more efficient as it could provide greater bandwidth and latency associated with sending a full copy of the database or other record for users needing a relatively fast response to a query or other database transaction. (Egorov [0007];);

	Claim 12 comprises the same limitations as claim 1, rejection rationale for claim 1 applicable.
Claim 18 comprises the same limitations as claim 1, rejection rationale for claim 1 applicable. Claim 18 further includes “the all node splits comprises a first sub-root index that is a child to a root index, a second sub-root index that is a child to the first sub-root index, a third sub-root index that is a child to the first root index, and a fourth sub-root index that is a child to the third sub-root index.” (Dhuse teaches, For example, if each node contained 1000 entries, and the dispersed hierarchical index was 3 levels tall, the root node would index 1000 children, and each of those children would reference 1000 other entries (1 million references at level 2 in the tree) and at the leaf nodes of the tree (for which there are 1 million) each will contain 1,000 entries, thus making the total size of this dispersed lockless concurrent index 1 billion items=1000 3. [0083]) and (Egorov; In some cases, the entries in the parent node may be updated… In some cases, the portion of process 80 from step 84 to step 98 may repeat recursively up a tree, splitting parent nodes to balance the tree until a root node is reached, in which case a root node may be split and a new root node created above the former root node (recursively applying the determining, calculating and adding steps to a parent node in a same distributed transaction until reaching a node that does not need to be split or is a root node). [0087];)

As for claims 3, 14 and 20, Dhuse as modified by Egorov teaches the method, device and dispersed storage network of claims 1, 12 and 18, recursively applying the determining that a node is to be split, calculating and adding steps to a parent node in a same distributed transaction until reaching a node that does not need to be split or is a root node of the dispersed lockless concurrent index (Egorov; In some cases, the entries in the parent node may be updated (calculating and adding steps to a parent node in a same distributed transaction), for instance, with key values mapping the first node to the values greater than the median, and the second node to values less than or equal to the median. In some cases, the portion of process 80 from step 84 to step 98 may repeat recursively up a tree, splitting parent nodes to balance the tree until a root node is reached, in which case a root node may be split and a new root node created above the former root node (recursively applying the determining, calculating and adding steps to a parent node in a same distributed transaction until reaching a node that does not need to be split or is a root node). [0087];).

As for claims 4 and 15, Dhuse as modified by Egorov teaches the method and device of claims 1 and 12, wherein the calculating is based on the split threshold (Egorov the B-tree 46 may be maintained to comply with, or approximately comply with, a number of rules, such as rules for constructing and interrogating a B-tree data structure. For instance, in some embodiments, every node may have at most a threshold amount of children nodes pointed to by that node (calculating how many n new nodes are required to hold entries of the node to split)(or be split into two nodes if the threshold is exceeded (split is based on a split threshold)). … In some cases, a non-leaf node with X number of children nodes to which that non-leaf node points, may contain X-1 keys, or indicators (e.g., max or min values) of ranges stored by the respective children nodes, for instance, with each key indicating a dividing point between ranges addressable through the respective children nodes. [0066]; ).

As for claims 5 and 16, Dhuse as modified by Egorov teaches the method and device of claims 4 and 12, wherein the split threshold is a maximum number of entries that are allowed to share a common node (Dhuse In a dispersed lockless concurrent index the number of entries in any particular node is variable. It is typically less than the configured "split size" (split threshold) but greater than the configured "join size". Also, the number of levels also varies based on the size of the index, and different usage patterns may result in different forms and patterns of growth for the indices in the tree. In an abstract form, assuming all nodes had the same size, then the total number of elements in the dispersed lockless concurrent index would be node_size (height of tree). [0083]; The dispersed hierarchical index may be constructed and maintained to include dimensions associated with one or more index attributes. Index attributes maximum number of entries in a node, (maximum number of entries that are allowed to share a common node) and a minimum number of entries in the node. [0088];  ).

As for claim 6, Dhuse as modified by Egorov teaches the method of claim 4,
wherein the split threshold is based on any of. number of the entries, node size, data size limitations, data object limitations, data attributes, categorical data, data duplication, or classification (Egorov; Next, some embodiments may determine whether the write will cause the number of entries in the node to exceed a threshold (wherein the split threshold is based on any of. number of the entries), as indicated by block 88. Entries may be either key values mapped to pointers to other node identifiers (data object limitations), or entries may be database records (data attributes), for instance, in leaf nodes. In some cases, the same threshold may be used both for key values mapped to pointers and to database records, or some embodiments may use different thresholds for these different categories of entries (categorical data, classification). In some embodiments, each node may include a count of the number of entries. In some of those embodiments, each time a value is written to the node, that count may be incremented, and each time a value is deleted from the node, that count may be decremented. Or in some cases, the entries may be counted each time step 88 is performed. Upon determining that the write will not cause the number of entries in the node to exceed the threshold (data size limitations) [0083]; Upon storing the updated version, some embodiments may assign the node a new version identifier, for instance, with the consistency manager 26. Some embodiments of the consistency manager 26 may update a transaction log, and in some cases, determine whether inconsistent write operations were undertaken, for instance, by two client devices 14 attempting to write to the same node, in which case, some embodiments of the consistency manager 26 may rollback one of the write operations, for instance, by designating a version of the node as non-authoritative or deleting that version of the node (data duplication). In some embodiments, updated versions of nodes may overwrite earlier versions, or in some embodiments, nodes may be immutable, with different versions residing in the untrusted repository. [0084];).

As for claim 7, Dhuse as modified by Egorov teaches the method of claim 4,
wherein the dispersed lockless concurrent index is balanced in a single operation (Egorov; In some cases, the portion of process 80 from step 84 to step 98 may repeat recursively up a tree, splitting parent nodes to balance the tree until a root node is reached (balanced in a single operation), in which case a root node may be split and a new root node created above the former root node. [0087];).

As for claim 9, Dhuse as modified by Egorov teaches the method of claim 8,
wherein the dispersed lockless concurrent index provides a mechanism to store and search for data within the dispersed storage network (Dhuse; The dispersed hierarchical index may be utilized to locate a storage location associated with a data object stored in the storage set of the dispersed storage network. For example, starting with the root index node, the dispersed hierarchical index is searched (search for data) by matching a desired index key to an index key within an entry of a leaf node at the lowest [0089]; ).

As for claim 10, Dhuse as modified by Egorov teaches the method of claim 1,
wherein the distributed transaction includes a distributed write data transaction to a vault of storage units within a dispersed storage network (Dhuse; the managing unit 18 performs network operations, network administration, and/or network maintenance. Network operations includes authenticating user data allocation requests (e.g., read and/or write requests), managing creation of vaults (write data transaction to a vault of storage units), establishing authentication credentials for user devices, adding/deleting components (e.g., user devices, storage units, and/or computing devices with a DS client module 34) to/from the dispersed storage network (within a dispersed storage network) 10, and/or establishing authentication credentials for the storage units 36. [0036];).

As for claim 11, Dhuse as modified by Egorov teaches the method of claim 1,
wherein the calculating is based on a determined size of the new nodes (Egorov In some embodiments, every non-leaf node, other than a root node, may have at least a fraction of that threshold amount of children, such as at least one half (or be merged with another node if the fraction drops below the threshold). In some embodiments, a root node may have at least two children nodes, unless that root node is a leaf node. In some cases, a non-leaf node with X number of children nodes to which that non-leaf node points, may contain X-1 keys (calculating how many n new nodes are required to hold entries of the node to split), or indicators (e.g., max or min values) of ranges stored by the respective children nodes, for each key indicating a dividing point between ranges addressable through the respective children nodes (determined size of the n new nodes). [0066]; ).

 	As for claim 21, Dhuse as modified by Egorov teaches the method of claim 1, wherein: the dispersed storage network comprises a dispersed storage memory, the dispersed storage network comprises a dispersed storage client module that creates encoded data slices using dispersed storage error encoding, the dispersed storage memory comprises a plurality of dispersed storage network storage units, the dispersed storage network storage units storing the encoded data slices received from the dispersed storage client module, the calculating is based on a split threshold (Dhuse; To support data storage integrity verification within the DSN 10, the integrity processing unit 20 (and/or other devices in the DSN 10 such as managing unit 18) may assess and perform rebuilding of `bad` or missing encoded data slices. At a high level, the integrity processing unit 20 performs rebuilding by periodically attempting to retrieve/list encoded data slices, and/or slice names of the encoded data slices, from the DSN memory 22. Retrieved encoded slices are assessed and checked for errors due to data corruption, outdated versioning, etc. If a slice includes an error, it is flagged as a `bad` or `corrupt` slice. Encoded data slices that are not received and/or not listed may be flagged as missing slices. Bad and/or missing slices may be subsequently rebuilt using other retrieved encoded data slices that are deemed to be good slices in order to produce rebuilt slices. A multi-stage decoding process may be employed in certain circumstances to recover data even when the number of valid encoded data slices of a set of encoded data slices is less than a relevant decode threshold number (calculating is based on a split threshold). The rebuilt slices may then be written to DSN memory 22. Note that the integrity processing unit 20 may be a separate unit as shown, included 0037];);
the split threshold determines a maximum number of nodes that are child nodes of a root parent node, and the additional entry is data inserted into one of the nodes of the dispersed lockless concurrent index (Dhuse; The dispersed hierarchical index may be constructed and maintained to include dimensions associated with one or more index attributes. Index attributes includes one or more of a maximum number of levels (into one of the nodes of the dispersed lockless concurrent index), a minimum number of levels (e.g., from the root index node at a top-level to the leaf nodes at a lowest level, a maximum number of child nodes in a parent-child node relationship, a minimum number of child nodes in the parent-child node relationship, a maximum number of sibling nodes at a common level, a minimum number of sibling nodes at the common level, a maximum number of entries in a node (maximum number of nodes that are child nodes of a root parent node), and a minimum number of entries in the node. [0088];).

As for claim 22, Dhuse as modified by Egorov teaches the method of claim 7, wherein: the dispersed storage network comprises a dispersed storage memory, the dispersed storage network comprises a dispersed storage client module that creates encoded data slices using dispersed storage error encoding, (Dhuse; In general, and with respect to DS error encoded data storage and retrieval, the DSN 10 supports three primary operations: storage management, data storage and retrieval. More specifically computing devices 12 and 16 include a dispersed storage (DS) client module 34, which enables the computing device to dispersed storage error encode and decode data (e.g., data object 40) as subsequently described with reference to one or more of FIGS. 3-8. In this example embodiment, computing device 16 functions as a dispersed storage error encoding and decoding (encoded data slices using dispersed storage error encoding), the DSN 10 is tolerant of a significant number of storage unit failures (the number of failures is based on parameters of the dispersed storage error encoding function) without loss of data and without the need for a redundant or backup copies of the data. Further, the DSN 10 stores data for an indefinite period of time without data loss and in a secure manner (e.g., the system is very resistant to unauthorized attempts at accessing or hacking the data). [0030];)
the dispersed storage memory comprises a plurality of dispersed storage network storage units, the dispersed storage network storage units storing the encoded data slices received from the dispersed storage client module (Dhuse; Returning to the discussion of FIG. 3, the computing device also creates a slice name (SN) for each encoded data slice (EDS) in the set of encoded data slices (dispersed storage network storage units storing the encoded data slices). A typical format for a slice name 80 is shown in FIG. 6. As shown, the slice name (SN) 80 includes a pillar number of the encoded data slice (e.g., one of 1-T), a data segment number (e.g., one of 1-Y), a vault identifier (ID), a data object identifier (ID), and may further include revision level information of the encoded data slices. () The slice name functions as at least part of a DSN address for the encoded data slice for storage and retrieval from the DSN memory 22. [0044];), 
and the performing further comprises the dispersed lockless concurrent index being balanced such that a maximum number of child nodes per root parent node is below the split threshold (Dhuse; The dispersed hierarchical index may be constructed and maintained to include dimensions associated with one or more index attributes. Index attributes includes one or more of a maximum number of levels, a minimum number of levels (e.g., from the root index parent-child node relationship, a minimum number of child nodes in the parent-child node relationship, a maximum number of sibling nodes at a common level, a minimum number of sibling nodes at the common level, a maximum number of entries in a node, and a minimum number of entries in the node.[0088];).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yanovsky et al. (US 2017/0272209) – teaches a distributed storage system data management and security, wherein data are split into segments and each segment is encoded into a number of codeword chunks utlizing a B-tree for load balancing (See Fig 11, 13, Claims 1 and 21).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/AMRESH SINGH/
Primary Examiner, Art Unit 2159